DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 3-6 are pending.
Claim 2 is canceled.

Response to Amendment
The amendments to the claims filed on June 03, 2021 have been entered. Claims 1 and 3-6 are pending. In regard to claim 2, the objections have been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-6 are allowed. Independent claims 1 and 6 now contain the subject matter indicated as allowable in the previous Office Action.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a lever-type connector assembly, comprising: a first housing having a cam boss; a second housing fitted to and detached from the first housing; a lever that is removably attached to and rotatably supported by the second housing via a pair of lever bosses and has a cam wherein the second housing has an assembling portion for assembling the cable cover to the second housing, and boss holes rotatably supporting the lever bosses, the cover is assembled to the second housing prior to attachment of the lever thereto, and the cable cover has guide ribs for guiding the lever boss to the boss holes, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 6, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a method of assembling a lever-type connector assembly, the lever- type connector assembly comprising: a first housing having a cam boss; a second housing that has terminal accommodating chambers in which a plurality of terminals to which cables are connected are accommodated and that is fitted to and detached from the first housing; a lever rotatably supported to the second housing via lever bosses and has a cam groove engaged with the cam boss, wherein the lever pulls the first housing toward the second housing and fits the first housing to the second housing with an engagement between the cam groove and the cam boss by rotating an operating portion; and a cable cover attached to a rear portion of the second housing and protecting a plurality of the cables drawn out from the rear portion of the second housing, wherein the cable cover has guide ribs thereon and the second housing has boss holes for rotatably supporting the lever bosses, the method comprising following steps in stated order of: a terminal inserting step of inserting terminals into the terminal accommodating chambers of the second housing; a cover assembling step of assembling the cable cover to the second housing in which the terminals are inserted into the terminal accommodating chambers; and a lever assembling step of fitting the lever bosses into the boss holes of the second housing and assembling the lever to the second housing by guiding the lever bosses along the respective guide ribs into the boss holes, as recited in claim 6, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672.  The examiner can normally be reached on Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER G LEIGH/Examiner, Art Unit 2831